FARMER, Judge.
We vacate appellant’s sentence and remand for sentencing within the guideline range under State v. Darrisaw, 660 So.2d 269 (Fla.1995). Darrisaw holds that an escalating pattern of criminal conduct requires crimes in temporal proximity to each other or related crimes, neither of which are met in this case. Id. at 271. The appellant was sentenced under § 921.0016, Florida Statutes (1993), which expressly does not conflict with Darrisaw, thus departure from guidelines is without basis.
STEVENSON, J., and OWEN, WILLIAM C., JR., Senior Judge, concur.